Citation Nr: 1738826	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-26 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for cervical spine disorder, to include as secondary to service-connected disability, and as due to undiagnosed illness.

2.  Entitlement to service connection for bilateral ankle disorder, to include as secondary to service-connected chronic low back strain, and as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to June 1995, including service in the Southwest Asia (SWA) Theater of Operations during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which-in pertinent part, denied entitlement to service connection for cervical spine disability and a bilateral ankle disability.

In March 2015, the Veteran testified at a Board hearing at the local RO via video conference before the undersigned Veterans Law Judge, who held the record of the hearing open for receipt of additional evidence, which was in fact received.  A transcript of that hearing is in the claims file.

In a decision dated in November 2016, the Board denied the Veteran's appeal, and he appealed it to the United States Court of Appeals For Veterans Claims (Court).  In July 2017, the Veteran, through his attorney, and the Secretary, VA, submitted a Joint Motion for Remand (JMR).  In an Order also dated in July 2017, the Court granted the Motion, vacated the November 2016 Board decision, and remanded the case to the Board for further appellate review consistent with the Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The parties agreed in the JMR that the medical examiner who conducted the February 2016 VA examination did not provide an adequate explanation for the diagnoses and negative nexus opinions provided.  The parties agreed that, upon remand, the VA examiner shall provide an opinion as to whether the Veteran's cervical spine and/or ankle pain are due to an undiagnosed illness or manifestations of a medically unexplained chronic multisymptom illness.  Additionally, the parties agreed that the Board erred by not seeking a medical opinion on any potential connection between the Veteran's cervical spine and lumbar spine disorders; and, whether the cervical spine disorder is due to or aggravated by the service-connected bilateral carpal tunnel syndrome (CTS).

Accordingly, the case is REMANDED for the following actions:

1.  Send the claims file to the examiner who conducted the February 2016 VA examination.  If the examiner who conducted the February 2016 examination is no longer available, refer the claims file to an equally qualified/appropriate VA clinician.  Ask the examiner to provide an addendum that provides a full rationale and explanation to support his diagnoses of cervical and bilateral ankle sprains, and his opinion that each has clear and specific etiologies.  The examiner should also comment on the Veteran's April 2015 statement that his doctor told him that his neck pain was connected to his low back disorder.

Provide an opinion as to whether the Veteran's cervical spine and/or ankle pain are due to an undiagnosed illness or manifestations of a medically unexplained chronic multisymptom illness. 

Please direct the examiner's attention to the private medical entry dated in March 2015 and ask the examiner to opine on whether there is at least a 50-percent probability that any diagnosed cervical spine disorder is causally connected to the service-connected bilateral CTS?  If the answer is, no, is there at least a 50-percent probability that the service-connected bilateral CTS chronically worsens any diagnosed cervical spine disorder?

Advise the examiner that the Veteran's statements of record, including his statements of what a doctor told him, must be considered in arriving at an opinion; and, a full explanation for any diagnosis and opinion must be provided.

If the examiner/substitute examiner finds that the requested opinions cannot be rendered without an examination of the Veteran, then the AOJ shall arrange such an examination.

2.  After all of the above is complete, re-adjudicate the issues on the merits.  If the decision is in anyway adverse to the Veteran, then send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and, if all is in order, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


